Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ali Assar, Registration# 65,848 on December 28, 2021.
Claims 19 and 20 are amended herein as follows:
Claim 19: A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:
	receiving a plurality of messages, associated with a messaging account, comprising a first message and a second message;
	generating a first graphical object based upon the first message, wherein the generating the first graphical object comprises generating a first extractive summary of the first message by extracting one or more extracts from the first message;
	generating a second graphical object based upon the second message, wherein the generating the second graphical object comprises generating a second extractive summary of the second message by extracting one or more extracts from the second message;
	storing the first graphical object, comprising the first extractive summary of the first message, in a messaging interface data structure;
	storing the second graphical object, comprising the second extractive summary of the second message, in the messaging interface data structure;
	retrieving the first graphical object generated based upon the first message from the messaging interface data structure;
	retrieving the second graphical object generated based upon the second message from the messaging interface data structure;
	responsive to receiving a request to access the messaging account, presenting, via an interface, the first graphical object comprising the first extractive summary of the first message at a first time; 

		presenting, via the interface, the second graphical object comprising the second extractive summary of the second message at a second time; and
	displaying a list of actions concurrently with (i) at least part of the first graphical object generated based upon the first message and (ii) at least part of the second graphical object generated based upon the second message, the list of actions comprising indications of at least two of:
		a delete action;
		an archive action;
		a move action;
		a mark for later action;
		a mark importance action; 
		a label action;
	a reply action; or
	a forward action.

Claim 20: The non-transitory machine readable medium of claim 19, the first graphical object comprising at least one of:
a timestamp;
a star icon;
a sender of the first message;
a sender icon;
one or more recipients of the first message; 
a subject of the first message; or
one or more attachments 
	
		

		
		
		
		
	
	.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1: Neither Castagna nor YANG or Li  discloses “displaying via the screen, at a second time after the first time, a list of actions based upon a swipe user input of the one or more user inputs, wherein the list of actions comprises a first indication of a first action and a second indication of a second action, wherein selection of the first indication is configured to cause performance of the first action on the first message and selection of the second indication is configured to cause performance of the second action on the first message, wherein, at the second time, at least part of the list of actions is displayed at the first location of the screen at which the at least part of the first graphical object generated based upon the first message was displayed at the first time; and responsive to receiving a selection of the first indication of the first action in the list of actions: performing the first action on the first message; and displaying via the screen, at a third time after the second time, the second graphical object comprising at least one of the second abstractive summary of the second message or the second extractive summary of the second message, the list of actions displayed via the screen concurrently with (i) at least part of the first graphical object generated based upon the first message and (ii) at least part of the second graphical object generated based upon the second message, the list of actions comprising indications of at least two of: a delete action; 15/810,614 Page 4 an archive action; a move action; a mark for later action; a mark importance action; a label action; a reply action; or a forward action” in the specific context of the claim language.
For claim 16: Neither Castagna nor YANG discloses “retrieving the first graphical object generated based upon the first message from the messaging interface data structure; retrieving the second graphical object generated based upon the second message from the messaging interface data structure; responsive to receiving a request to access the messaging account, displaying via a screen, at a first time, the first graphical object generated based upon the first message, wherein, at the first time, at least part of the first graphical object generated based upon the first message is displayed at a first location of the screen; responsive to receiving one or more user inputs corresponding to the first graphical object generated based upon the first message: displaying via the screen, at a second time after the first time, a list of actions based upon a swipe user input of the one or more user inputs, wherein the list of actions comprises a first indication of a first action and a second indication of a second action, wherein selection of the first indication is configured to cause performance of the first action on the first message and selection of the second indication is configured to cause performance of the second action on the first message, wherein, at the second time, at least part of the list of actions is displayed at the first location of the screen at which the at least part of the first 15/810,614 Page 9 graphical object generated based upon the first message was displayed at the first time; and responsive to receiving a selection of the first indication of the first action in the list of actions: performing the first action on the first message; and displaying via the screen, at a third time after the second time, the second graphical object generated based upon the second message, the list of actions displayed via the screen concurrently with (i) at least part of the first graphical object generated based upon the first message and (ii) at least part of the second graphical object generated based upon the second message, the list of actions comprising indications of at least two of: a delete action; an archive action; a move action; a mark for later action; a mark importance action; a label action; a reply action; or a forward action” in the specific context of the claim language.
For claim 19: Neither Castagna nor Pasoi discloses “retrieving the first graphical object generated based upon the first message from the messaging interface data structure; retrieving the second graphical object generated based upon the second message from the messaging interface data structure; responsive to receiving a request to access the messaging account, presenting, via an interface, the first graphical object comprising the first extractive summary of the first message at a first time; and responsive to receiving a horizontal sliding input corresponding to the first graphical object generated based upon the first message: presenting, via the interface, the second graphical object comprising the second extractive summary of the second message at a second time; and displaying a list of actions concurrently with (i) at least part of the first graphical object generated based upon the first message and (ii) at least part of the second graphical object generated based upon the second message, the list of actions comprising indications of at least two of: a delete action; an archive action; a move action; a mark for later action; a mark importance action; a label action; a reply action; or a forward action” in the specific context of the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571) 272-1427. The examiner can normally be reached Mon-Wed 7:00-3:00 ET (1st week of the bi-week); and Mon-Tue 7:00-3:00 ET (2nd week of the bi-week)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Anita D. Chaudhuri/
Examiner, Art Unit 2173


/TADESSE HAILU/Primary Examiner, Art Unit 2173